MEMORANDUM**
Larry Johnson appeals pro se the district court’s denial of his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 1291, and dismiss the appeal as moot.
Johnson contends that he was denied due process when he was not properly advised that his election for bail and time spent on electronic home monitoring would not count towards his time served. He seeks credit for the time served while on electronic home monitoring. Because the Bureau of Prisons has since released Johnson from custody, we lack the ability to remedy his grievance, which renders his petition moot. See United States v. Johnson, 529 U.S. 53, 59-60, 120 S.Ct. 1114, 146 L.Ed.2d 39 (2000) (holding that excess prison time is not interchangeable with, and does not reduce, a supervised release term); Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th Cir.1997) (concluding that the petitioner’s Constitutional challenge to confinement was moot because petitioner was released).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.